91



         OFFICE OF THE ATTORNEY GENERAL OF TEXM
                               AU8T'IN




Xonorablo Paal T. Rolt
aounty Att0rB.y
Trrrir  Oountf
AU$tiB,  Torar
Attontlonr       u1111lm Tmld.rmm

Dear   8lrr
                                                     Of 6O?kin
                                                 of ml~. Bill
                                               40th b61#1+
                                            regarding rrglr-
                                           OB Oi   bnadr             aad




       O6tobrr  1, 1943, mad roquoatr ~0~    perron who
       bar oattle, hogr, ahew or goat@ to reoord or
       re-noord   hlr brand in rooor~no~   with Art. 6890
       aad Art.  8898,   Tha rroond parrgrmph oi the Bow




                                                           -...-..    --   -.--   .--....n
                                                             916




art1018 rotid. that thr b&a1 Wn.? Of 8
b r a ndlBp/ or mark ahall hare a prrrorratlal
rl ht to rroord    luoh brand or lrrk ior a por-
&of      two ywrr from the ilrrt day oi Ootober,
      . Thhrfourth wn#nph      Of the 8.u arti
provldor that    any prrron mat rooord ruoh brand
and/or mark a# ho my 6orirr to a80 potldod a0
other porron bar rooordrd moh brand or mark
without regard to rhothor or not ruoh porron
ha8 prrtloarly rooordod 8 brand and/Or rrk.
      qnder date of July Sl, lOIS, in Oplnlon
Bo, O-548@, your  Drprtaont hold that no person
oould raoord nom than one bnnd.      The tourth
mragraph oi Il.B. 170 nnbma to lndloate that
a perron ma raoord aof* Mmn one ulrk or brand
broawo it I8 rpooltlorllp p r o vldr  thda l
                                           tar
porron mat ?ooord any bralEd’and/or mark prorldod
a0 othrr porroa ha8 rooordrd ruoh brand and/Or
mark, and without rrmrd to whothor or not ruoh
porron ha8 vrrrlourly rooordra   ruoh Drand and/Or
aar)r.
     'Thr ~paolflo  inquiry made 18 whathe or
Bat II.1).190 ha8 thr 8SSeOt Of 8ettiBg l8ldo
lttrr it8 ltrootlvo date the oplnlon rour Depart-
aont rondorod  on tul~ Sl, 194%.
      Eouro Bill lfo.190, In pad,   protidor   a# iollewri
     *All rooord8 or urkr and bnndr hrrrtofom
m&o  a8 pretldod in thlr Qhptrr,  lxoopt 811 oounty
brand@, 8h811 baoomr told rad of no for08 and oitoot
on the lrt dry of Ootobor, l#dS, aad 0-o
who hw oattlo, hog8, #hoop, or goat8 rha1 lp~~~
hi8 mark and brand reoordod or n-rroordrd in ao-
oordanom with Art1018 6890 and Art1010 6098.
     Vhr legal owner of a brand la d/ o r ~ma r k
rhall ha+0 a proforentlal right to reOOrd ruoh
brand and/or mark ior a prrlod of two (8) per
                                                                              91’




BOB. Paul T. Bolt, a60         6


     from the 18t dry ti Ootober, 1943, but it #ooh
     prafrrratlal rl t la no t lxeroiaed dthin mah
     two (S)     fO#r#   t %h
                            0 8-a      B&11    bo torio1t.d      md
     lUOh brand rad/or     88rk #hfi  bo 8ub~OOt to rugi@,
     tratlon by ll     porron,  and the flrrt parroa to
     raoord thr #ame 8hell bo the OWLO? of the UM.

          %n7 brand troorded  ln looordanoo with tha
     requlr~ntr   of thir Aot ah811 br oouldored 88
     the property Of th8 ~lr805 08U#i.5#lUBh rooord
     to bo made and #hall bo rub .Ot to 8818, lrrl(ln-
     MBt, trmrfor, deVi#@ and dO#O*Bt the #am. a8
     othor    porronal     property.

             ‘Anr perron uy         r8oord    lUOh brand and/or
     mark  a8 ho 58f darlra to 080 protidod no other
     porroo ha8 r@OOrd@d BUOhbran4 and/or   mark,
     without regard to whether or not woh prrroa
     &a prrtioarl~         rroorded a brand and/or            mark.
          "ThiB Aot #hall 5Ot apply t0 any OOU5tf
     whloh ah811 harr ra-reoorded 811 bnadr and
     Mrkr within the paat five (8) pm@.

             Artiolr     6890, Ravi#@d       Olril Btatuter,      prOvldO8:
                    Or805 who ha8 08ttl8, hog@, lhaep
     or             1 ha+0 an le aark and brand dlf-
     io r I@ fr o mthe o a rM r k lnd brand Of hi8 BOi h-
     bOr8, whloh ear mark and brand #hall be moo A 04
     by thr oount olrrk of th. OOuBty whom 8UOh
     lniralr lbd 1 bo. RO pwroa #hall UBO more than
     oao bnnd, but mar rooord      hi8 brand 15 a8 aany
     OOUBti.8l # ho drama WOO888r~,'

          fB Opinion RO. O-5459, w. hold that our 8t~tUt.8
dealing with braadr and Bark8 oontemplato and have bow 80
oonrtruod by our ooUrt8 that 8 PWBOB ny   U#a or reoord   for
U#@ Only 050 brand.
                                                                              91




805.   P80l   t. Bolt, h448 d


          It la ow opinion th8t   HOUBO Bill NO. 170 IEOmly
void! all mark8 and-bnndr, #XO@pt OOUnty-_ brondl,
                                                 - _ !a- Of
Ootobor 1, mu,    85a roqulrrr a ro-rooormtg   or au    won68
end mrka,   end door not rttompt to ohongo the law with
roforono8 to th8 Bomber Of bread8 lB inditiduel ma7 rooord
for UBO. Th18 18 evident frM the bOrdi56 Of the ##id bill..
15 that thr now r4OOrdi5gB BhOUld bo in 8000rdp~OB with
ArtiOlOB 8890 and SC398Of the Rorlrod Oltll Statutor.    Art-
1010 6890 iB UBOQUlVOO.1 1oEgUeSO 8poOIfIO8 th8t  110 pOr#On
BhBll UBO more th.n on. brand. lUrthemOr8, we baw 8 &me1
rtatutr prohlblting the 980 of more thm 000 bran& by an
ladIrlduol. Art1018 1484, Vernon18 Anaoktod Pen81 Cod@.
                IOU heto oellod o u rlttontlon to paragraph SoUr
of Hou88 Bill Ro. 170, lbot8 quoted and haw lxpnrrrd                  the
opinion that th? leot 018UBO theroot IndlOoto8 8 porron oa5
rooord mom than one brand. You are undoubtodlf intrrprat-
in     the wO?d ‘protiOU#l~,”      88 ilOtrofOrrlB6    to brand8 ro8OrdBd
pr f or to Ootobor 1 1943, but rather            to any prior  raoordod
brand. It ir l roil         sottlad   rule in lBtOrpr&Ing a BtotUtO
that every part thoraor la to bo OOnBidOrOd in oonnootlon               dth
every other port.        In Oe8o 0s doubt aa to the menily          OS l
p o r tlo u la r 0&U@.  or l00t10n, it 18 to bo +iowod In ll@ht 0s
all the 1IM45U8gOlm1oy.d.            A protirlon    will not be glton a
moeally out of hamony with other prO~t#iOB# end inOOB8~8tOBt
with the purpose of the lot although it may be 8UBO~ptiblO Of
#UOh OOBBtrUOtiOn if BtOndlOg e1OnO. SO Tex. Jur. p. 811 lBd
t1e. A8 we h&V,. hrrotof.oro #toted, ~OUBO 8111 AO. 170 d8818
with voiding prior b indi, lx o o p oounty   t       brand@, on Ootobor
1, 194s. and prorId.     fi g for now rooordingr.        Wfth thir putpO88
in mind, w8 oonrtruo thlr Sow th paragraph to mean a p@raon
me, rooord any brand end mrk ho do8lro8 to ~$0, if ruoh
brand ha@ notb8.5 r8oordrd by 801no01100188, notwIth#kBdIng
whrthar or not ho ho8 prior       to October    1, 1945,   rooordod   l
brand or mark.
               further do not bolloto thlr fourth poragreph
            'Jto
oven #tanding alone, 18 8U8OOQtIblO t0 the OOB8t~UOt;~80~
,,.rmittiM 8 Der8on to rOOOX'dFlOrO th.B OBe bred.
   Ira@Oph-prOiId88 that any prrron may rroord ruoh bread
ind/or   mark a8 ho drriror to un;    it will be notlord that
it   8 OokB Of 8UOh b rana ana nork 8 prrron do8ln8 to ~a*,
and Pn this rorpoot    brand end nmrk en in the ringu&r.-
or OOUZBO, If l oraon d88~08 to U8. 8 brand elrr0rmt
then hi8 rroord g rend, ho my for 6OOd OeU88 O-8        the
     .



                                                                             919




Hon. Paul t. Holt, Peg.          6


rooord    thereof.   ‘60   80   b8ld   la our OplnlO5 100. O-6459.

            It   18 thor8foro th8 opinion 0s thi8 dapartmrat
that !i.U#O    Bill NO. 170, 46th LO&i8htUlV,  do.8 not peTElit
a porron to rooord more than one bran&.

                                                   Your8   *err truly
                                              ATTORWXY OFJ?~FUL OF TEXAS


                                                           red 0. Ohandlor
                                                                 ABBiBtant


                                              By     -C?!&
                                                         Robert 0. Kooh


ROK: r0